TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00083-CV


                                    Petra Ugarte, Appellant

                                                 v.

            Eureka Holdings Acquisitions, LP and 2019 FOREAL, LP, Appellees


               FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-19-008503, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Petra Ugarte has filed an emergency motion for temporary relief

seeking a stay of the trial court’s February 20, 2020 order granting request for issuance of writ of

possession. See Tex. R. App. P. 24.4(a)(4); id. R. 24.4(c). We grant the motion and temporarily

stay the trial court’s February 20, 2020 order granting request for issuance of writ of possession

and suspend the execution of any writ that may already have been issued, pending further order

of this Court. See id. 24.4(c). The Court orders the appellees to file a response to the emergency

motion for temporary relief on or before February 28, 2020.

               It is ordered on February 24, 2020.



Before Chief Justice Rose, Justices Baker and Triana